Citation Nr: 0602820	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  04-30 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than March 3, 2003, 
for the grant of service connection for an organic mood 
disorder and organic personality disorder due to a head 
injury during service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from October 1951 to 
October 1959.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision in which the 
RO granted service connection for an organic mood disorder 
and organic personality disorder due to a head injury, 
effective date March 3, 2003.  The veteran filed a notice of 
disagreement (NOD) with the assigned effective date in 
October 2003, and the RO issued a statement of the case (SOC) 
in February 2004.  The appellant filed a substantive appeal 
in February 2004.

The Board also notes that, in a June 2003 statement, the 
veteran withdrew from appeal claims for higher rating then on 
appeal, involving tinnitus (10 percent), bilateral hearing 
loss (40 percent), as well as hemorrhoids, a residual scar of 
the left thumb, residual scars of the mid-forehead (each 
rated at 0 percent); a claim for a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU); and a claim for service connection for a 
seizure disorder.  In the same statement, the veteran 
withdrew his request for a hearing for these issues.  

In August 2004, the veteran and his spouse testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on has been accomplished.

2.  Following prior RO and Board denials, in an August 3, 
1999, letter, the RO notified the veteran of its decision 
denying his claim to reopen the issue of service connection 
for residuals of a head injury.  The veteran did not initiate 
an appeal.

3.  On March 3, 2003, the veteran filed a request to reopen 
his claim for service connection for an organic mood disorder 
and organic personality disorder due to a head injury during 
service; the RO later granted service connection for an 
organic mood disorder and organic personality disorder due to 
a head injury during service, effective March 3, 2003.

4.  At the time of the grant of service connection, there 
existed a VA mental hygiene record, dated January 30, 2003, 
reflecting a medical opinion linking the veteran's organic 
mood disorder and organic personality disorder to a head 
injury during service.


CONCLUSION OF LAW

The criteria for an effective date of January 30, 2003, but 
not earlier, for the award of service connection for an 
organic mood disorder and organic personality disorder to a 
head injury during service are met.  38 U.S.C.A. §§ 5101, 
5103, 5103A, 5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.150(a), 3.151, 3.157, 3.159, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the claim in light of the above-noted legal 
authority, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  As will be explained below, 
the Board is granting an effective date of January 30, 2003, 
for the grant of service connection for an organic mood 
disorder and organic personality disorder to a head injury 
during service, which is the earliest date permitted by law.  

II.  Analysis

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  If a claim is received within 
one year after separation from service, the effective date 
for the grant of service connection is the day following 
separation from service; otherwise, it is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2).

The effective date of the grant of service connection based 
on claims received after a final disallowance (petitions to 
reopen) is the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(q)(1)(ii).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of date 
of the receipt of the informal claim.  38 C.F.R. § 3.155.

Under 38 C.F.R. § 3.157(a), a report of examination or 
hospitalization will be accepted as an informal claim for 
increase or to reopen, if the report relates to a disability 
that may establish entitlement.  However, there must first be 
a prior allowance or disallowance of a claim.  38 C.F.R. § 
3.157(b).

The basic facts in this case are not in dispute.  

In an August 1968 rating action, the RO denied the veteran's 
original claim for service connection for residuals of a head 
injury.  The RO notified the veteran of its decision in 
August 1968.  The veteran did not appeal that decision.

In August 1987, the RO notified the veteran that it had 
reviewed a letter submitted by his daughter regarding his 
claim for service connection for a head injury.  The RO 
informed the veteran that he should submit medical evidence 
to support the claim, and that it would take no further 
action unless the veteran provided this information.

In September 1996, the veteran submitted to the RO a VA Form 
21-4138 (Statement in Support of Claim) requesting to reopen 
his claim for service connection for residuals of a head 
injury.  In September 1996, the RO notified the veteran by 
letter that he needed to submit new and material evidence to 
reopen his claim.  In that letter, the RO also informed the 
veteran that the evidence had to be received at VA within one 
year from the September 1996 letter; otherwise benefits, if 
entitlement was established, could not be paid prior to the 
date the evidence was received.  

The RO denied the veteran's claim to reopen in an October 
1996 decision.  The vetera filed an NOD in February 1997, and 
the RO issued an SOC in March 1997.  The veteran filed a 
substantive appeal (via a VA Form 9) later in March 1997.

In an April 1999 decision, the Board reopened the veteran's 
claim for service connection based on the submission of new 
and material evidence.  In the same decision, the Board 
denied the veteran's reopened claim for service connection as 
not well grounded because there was no competent medical 
evidence of a nexus between any residuals of a head injury 
the veteran may have had during his active military service.

In July 1999, the RO received a motion for reconsideration of 
the Board's April 1999 decision.  In July 1999, the Vice 
Chairman of the Board denied the veteran's motion for 
reconsideration.

The RO interpreted the veteran's July 1999 statement as a 
claim to reopen the issue of service connection for residuals 
of a head injury.

In an August 1999 letter, the RO notified the veteran of its 
decision denying his claim to reopen the issue of service 
connection for residuals of a head injury.  The veteran did 
not initial an appeal of the denial.  

A VA mental hygiene treatment note dated January 30, 2003, 
reflects an assessment of organic mood disorder/organic 
personality disorder related to a documented incident during 
service in which the veteran was thrown out of a jeep.  It 
was noted that the veteran had injured his head in the 
accident, and had developed mood swings and personality 
changes.

On March 3, 2003, the RO received the veteran's claim to for 
an organic mood disorder and organic personality disorder due 
to a head injury during service.  The RO subsequently 
reopened the veteran's claim and granted service connection, 
effective March 3, 2003, construed as the date of the claim 
to reopen.

Considering the facts in this case in light of the above-
noted legal criteria, the Board finds that January 30, 2003, 
is the correct effective date for service connection for an 
organic mood disorder and organic personality disorder due to 
a head injury.

As noted above, under 38 C.F.R. § 3.157(a), a report of 
examination or hospitalization will be accepted as an 
informal claim for increase or to reopen, if the report 
relates to a disability that may establish entitlement for 
benefits.  The Board accepts the January 30, 2003, VA mental 
hygiene treatment note-which reflects an opinion relating 
the psychiatric condition for which service connection has 
been granted-as an informal claim to reopen the previously 
denied claim for service connection.  Regardless of whether 
the report was actually of record on that date, the Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The Board also points out that the assignment of 
an effective date for the grant of service connection January 
30, 2003, is earliest date permitted by law.  

Although the veteran contends that the effective date for the 
grant of service connection for an organic mood disorder and 
organic personality disorder due to a head injury during 
service should be dated back to 1996 or before, the Board 
finds that there is no legal basis for the assignment of an 
effective date prior to January 30, 2003.

As indicated above, since 1968, the veteran has sought 
service connection for a psychiatric disability claimed as 
due to an in-service head injury.  However, those claims were 
previously denied:  by the RO in August 1968, by the RO in 
October 1996 (and, on appeal of that decision, by the Board 
in April 1999, and by the RO in August 1999.  Those denials 
are now final, and cannot form the basis for a grant of 
service connection for the disability under consideration.  
Most recently, the RO notified the veteran of the denial in 
its August 3, 1999 letter, but the veteran did not initiate 
an appeal.  As such, that decision, like the prior denials, 
is final as to evidence then of record.  See 38 U.S.C.A. § 
7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2005).  As any prior claims were finally resolved as of 
August 3, 1999, an  effective date prior to that date is 
legally precluded.

Further, there is no evidence or allegation that there was 
any claim for service connection for an organic mood disorder 
and organic personality disorder due to a head injury during 
service pending between the date of the August 1999 
notification of the denial and the January 30, 2003, date of 
the VA mental hygiene treatment record that the Board has 
accepted as an informal claim to reopen.  Indeed, following 
the RO's August 1999 letter,  there is no treatment record, 
correspondence, or any other document that could be construed 
as a claim to reopen prior to January 30, 2003.

As noted above, the pertinent legal authority specifically 
provides that the effective date of a grant of service 
connection based on a reopened claim is contingent upon the 
date of claim or date entitlement arose, whichever is later.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii), (r).  
Here, as January 30, 2003, is the date of the reopened claim 
as well as the date entitlement arose (the date on which a VA 
examiner linked the veteran's organic mood disorder to in-
service head injury) there clearly is no legal basis for 
assignment of an effective date prior to January 30, 2003.

For these reasons, an earlier effective date of January 30, 
2003, but not earlier, for the grant of service connection 
for an organic mood disorder and organic personality disorder 
due to a head injury during service is granted.




ORDER

An effective date of January 30, 2003, for the grant of 
service connection for an organic mood disorder and organic 
personality disorder due to a head injury during service, is 
granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


